                    Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 1 of 18


1    Soheyl Tahsildoost (Bar No. 271294) (st@thetafirm.com)
2    THETA LAW FIRM, LLP
     15901 Hawthorne Blvd., Ste. 270
3    Lawndale, CA 90260
4    Telephone: (424) 297-3103
     Facsimile: (424) 286-2244
5
6    Attorneys for defendant Tesla, Inc.

7
8
                                                   UNITED STATES DISTRICT COURT
9
10                                            NORTHERN DISTRICT OF CALIFORNIA

11    KOLJA SCHLUETTER,                                                        )   Case No.:
                                                                               )
12                                 Plaintiff,                                  )   [Santa Clara County Superior Court Case
                                                                               )   No. 19CV358435]
13            vs.                                                              )
                                                                               )   TESLA, INC.’S NOTICE OF
14    TESLA, INC. d/b/a TESLA                                                  )   REMOVAL OF ACTION UNDER 28
      MOTORS, INC., and DOES 1                                                 )   U.S.C. § 1331, 1367, 1441 AND 1446
15    through 10, inclusive,                                                   )
                                                                               )
16                                 Defendants.                                 )
                                                                               )
17                                                                             )
                                                                               )   Complaint Filed:                      November 12, 2019
18                                                                             )
                                                                               )
19                                                                             )
20               TO THE CLERK OF THE ABOVE-ENTITLED COURT:

21               PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and

22   1446, defendant Tesla, Inc. (“TESLA”), by their undersigned attorneys, hereby remove

23   the above-captioned civil action, and all claims and causes of action therein, from the

24   Superior Court of California, County of Santa Clara, to the United States District Court

25   for the Northern District of California. Defendant TESLA states as follows:

26   Jurisdiction and Authority for Removal

27               1)          On November 12, 2019, an action was commenced by plaintiff Kolja

28   Schluetter (“Plaintiff”) against Defendant TESLA in the Superior Court of the State of

                                                                                       1
     ___________________________________________________________________________________________________________________________________________________________
                                                 TESLA, INC.’S NOTICE OF REMOVAL OF ACTION
                    Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 2 of 18


1
     California for the County of Santa Clara, entitled “KOLJA SCHLUETTER v. TESLA,
2
     INC. d/b/a TESLA MOTORS, INC., and DOES 1 through 10” (“State Court Case”),
3
     Case No. 19CV358435. The summons and complaint were served on TESLA on
4
     November 18, 2019. This removal is therefore timely under 28 U.S.C. §1446(b).
5
                 2)          Attached hereto as Exhibit A are all the documents served on the removing
6
     defendant TESLA in the State Court Case, including a copy of the conformed State Court
7
     Case complaint.
8
                 3)          The Northern District of California encompasses Santa Clara County.
9
                 4)          This Court has original jurisdiction over this action under 28 U.S.C. § 1331,
10
     1338 and 15 U.S.C. § 1121(a) because the Complaint alleges, as the Sixth cause of
11
     action, violation of the Magnuson-Moss Warranty Act 15 U.S.C. § 2301 et seq. Thus,
12
     removal is based on a claim “arising under” federal law.
13
                 5)          This Court has supplemental jurisdiction over the First, Second, Third,
14
     Fourth and Fifth causes of action in this action because these causes of action are so
15
     related to the Sixth cause of action that they form part of the same case or controversy
16
     under Article III of the United States Constitution. (See 28 U.S.C. § 1367.)
17
     Notice to Plaintiff and the Superior Court of Removal of the Civil Action
18
                 6)          Defendant TESLA will promptly serve a copy of this Notice of Removal on
19
     counsel for Plaintiff and will file a copy of this Notice of Removal with the Clerk of the
20
     Superior Court of California for the County of Santa Clara pursuant to 28 U.S.C. §
21
     1446(d).
22
                 Dated: December 18, 2019                                    THETA LAW FIRM, LLP
23
24
25
                                                                             SOHEYL TAHSILDOOST
26                                                                           Attorneys for defendant Tesla, Inc.
27
28

                                                                                       2
     ___________________________________________________________________________________________________________________________________________________________
                                                 TESLA, INC.’S NOTICE OF REMOVAL OF ACTION
Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 3 of 18




         EXHIBIT A
                         Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 4 of 18                                          u                <^zsr
                                                                                                                                                   SUM-100
                                        SUMMbNS                                                                           FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                   (CITACiON JUDICIAL)
NOTICE TO DEFENDANT:                                                                                          E-FILED
(AVISO AL DEMANDADO):
                                                                                                              11/12/2019 12:00 AM
TESLA, INC. d^/a TESLA MOTORS, INC., and DOES 1 through 10,                                                   Clerk of Court
inclusive                                                                                                     Superior Court of CA,
YOU ARE BEING SUED BY PLAINTIFF:                                                                              County of Santa Clara
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                           19CV358435
KOLJA SCHLUETTER                                                                                              Reviewed By: Patricia Hernandez
                                                                                                              Envelope: 3634226
 NOTICE! You have been sued. The court may dedde against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone cal) will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/setfhetp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
 the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal senrices from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/setfhetp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration awrard of $10,000 or more in a dvil case. The court’s lien must be paid before the court will dismiss the case.
 jAVISOI Lo ban demandado. Si no responde dentrode ZOdias, ta corte puede decidir en su contra sin escuchar su versidn. Lea la informacidna
 continuacidn.
    Tiene 30 DIAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copia at demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda user para su respuesta.
 Puede encontrar estos formularios de la corte ymds informacidn en el Centro de Ayuda de las Cortes de California (\vww.sucorte.ca.gov;, en la
 biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagar la cuota de presentacidn, phJa al secretario de la corte
 que le dd un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrd quitar su sueldo, dinero y bienes sin mds advertencia.
   Hay otros requisitos legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
 (Vww.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de Calitomia. (Vww.sucorte.ca.gov) o ponidndose en contacto con la corte o el
 colegio de abogados locales. A VISO: Por ley. la corte tiene derecho a redamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 6 mds de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is;                                                                    CASE NUMBER:
                                                                                                         (NOmero del Caso):
(El nombre y direccidn de la code es): Downtown Superior Court
                                                                                                                     19CV358435
 191 North First Street
 San Jose, CA 95113
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccidn y el numero de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
 Tionna Dolin; 1840 Century Park East, Suite 430, Los Angeles, CA 90067; Tel; (310) 929-4900

                                                                                                                                                    , Deputy
DATE; 11/12/2019 12:00 AM Clerk of Court                                      Clerk, by       Patricia Hernandez
 (Fecha)                                                             (Secretario)                                                                    (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. I  I as an individual defendant
                                  2. I  \ as the person sued under the fictitious name of (specify):                                        .
                                                                                                                                                                      ■




                                     3.p        on behalf of (specify):
                                         under 1^1 CCP 416.10 (corporation)                 I---- 1 CCP 416.60 (minor)
                                               / I CCP 416.20 (defunct corporation)         I I CCP 416.70 (conservatee)
                                               [~~| CCP 416.40 (association or partnership) |      | CCP 416.90 (authorized person)
                                           /) [_□ other (specify):                            , j
                                     4. I Sn by personal delivery on (date):              (( (ft/t'1
                                                                                                                                                        Page 1 of 1
 Ponn Adopted tor Mandatory Use                                                                                                Code   avil Procedure §§ 41Z20.465
   Judicial Councd ot California
                                                                       SUMMONS                                                                 www.coudi'nld.ca.gov
  SUM-100 [Rev. JJy 1. 2009)
                          Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 5 of 18
                                                                                                                                                                  CM-010
_A'n0W|^0R QQL                       ^^99^ g/anw. Slate Bar numtier. and address):                                                 FOR COURT USE ONLY


  Strategic Legal Practices, APC .
  1840 Century Park East, Suite 430
  Los Angeles, California 90067                                                                                 E lectronically Filed
      TELEPHONE NO.: (310) 929*4900         FAX NO.: ^310)                             943-3838
 ATTORNEY FOR cwameL' Plaintiff KQLJA SCH.LUETTE                                                                t y Superior Court of CA,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA                                                             Z ounty of Santa Clara,
    STREET ADDRESS: 1 9 1 NOfth FifSt StTCCt                                                                    cn 11/12/2019 12:00 AM
       MAILING ADDRESS: SaHlC                                                                                   F eviewed-By: Patricia Hernand 'z
  OTY AND ZIP CODE: San Josc, CA 95113
                                                                                                                Case #19CV358435
     BRANCH NAME: Downtown Superior Court
 CASE NAME;
                                                                                                                t nvelope: 3634226
 Kolja Schluetter v. Tesla, Inc, d/b/a Tesla Motors Inc., et al.
                                                                                                                   CASE NUMBER:
     CIVIL CASE COVER SHEET                           Complex Case Designation                                                         19CV358435
I / I Unlimited     I I Limited
                                                 I    I Counter      I   I Joinder
      (Amount              (Amount                                                       JUDGE:
      demanded             demanded is          Filed with first appearance by defendant
      exceeds $25,000)     $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:

                               Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                                      Contract                                  Provisionally Complex Civil Litigation
   U Auto (22)                                                     / I Breach of contradAvarranty (06)      1^®*-      of Court, rules 3.400-3.403)
   I___1 Uninsured motorist (46)                                        1 Rule 3.740 collections (09)       I I Antitrust/Trade regulation (03)
   Other PI/POAAfD (Personal Injury/Propeity                            1 Other collections (09)            LJ Construction defect (10)
   DamageWrongful Death) Tort                                     ___   IInsurance coverage (18)            I I Mass tort (40)
   I    I Asbestos (04)                                               I Other contract (37)                 LJ Securities iitigation (28)
   I    I Product liability (24)                                   ^eal Property                            LJ Environmentai/Toxictort(30)
   I    I Medical malpractice (45)                                     I Eminent domain/inverse             I   I Insurance coverage claims arising from the
   dl Other PI/PDAAfD (23)                                        ___ condemnation (14)                           above listed provisionally complex case
                                                                     n Wrongful eviction (33)                     types(41)
       Non-PI/PDAIVD (Other) Tort
                                                                        I Other real property (26)          Enforcement of Judgment
      1___{ Business tort/unfair business practice (07)
      dl Civil rights (08)                                         Jnlawful Detainer                        I   I Enforcement of judgment (20)
      LJ Defamation (13)                                                Commercial (31)                     Miscellaneous Civil Complaint
      Id Fraud (16)                                                d Residential (32)                       dl RICO (27)
   LJ Intellectual property (19)                                        I Drugs (38)                        I ^ Other complaint ^nof specified above) (42)
   LJ Professional negligence (25)                                 [uncial Review                           Miscellaneous Civil Petition
   I   I Other norvPI/PDA/VD tort (35)                             ---- Asset forfeiture (05)               I   I Partnership and corporate governance (21)
    Employment                                                     — Petition re: arbitration award (11)    Q] other petition (not spec/ffed above) (43)
   I I Wrongful termination (36)                                       I Writ of mandate (02)
   I I Other employment (15)                                     I  I Other judicial rewew (39)
2. This case I___) is       I ✓ I is not                   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
      a. I   I Large number of separately represented parties                          d. I   I Large number of witnesses
      b. I   I Extensive motion practice raising difficult or novel                    e. I   I Coordination with related actions pending in one or more courts
         ___ issues that will be time-consuming to resolve                                ___ in other counties, states, or countries, or in a federal court
      c. I   I Substantial amount of documentary evidence                              f. I ^ I Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[22 monetary                            b. dl nonmonetary; declaratory or injunctive relief               c. I      I punitive
4. Number of causes of action (specify): six (6)
5. This case I      I is  I vH is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You ngay use (pairCIVnTr^
Date: 11/11/19                                                                                                                         ^
TIONNA DOLIN                                                                                   ►           (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                    (TYPE OR PRINT NAME)
                                                                          NOTICE
  •    Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate C<xle, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
  •    File this cover sheet in addition to any cover sheet required by local court rule.
  •    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
  •    Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^^ ^ ^ ^
Form Adopted for Mandatory Use                                                                                         Cal. Rules of Court ndes 2.30, 3.220. 3.400-3.403.3.740;
  Judicial Courtci] of California
                                                                   CIVIL CASE COVER SHEET                                      Cal. Standards of JudidalAdmirustretion, suL 3.10
  CM-010 (Rev. July 1. 2007)                                                                                                                               www.couttinto.ca.gov
                            Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 6 of 18

                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper {for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This infonnation will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1.
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages. (2) punitive damages. (3) recovery of real property. (4) recovery of personal property, or (5) a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of ContractM/arranty (06)                Rules of Court Rules 3.400-3.403)
          Damage/vyfrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
                                                              Contract (not unlawful detainer            Construction Defect (10)
     Uninsured Motorist (46) (if the
                                                                  or wrongful eviction)                  Claims Involving Mass Tort (40)
          case involves an uninsured
          motorist claim subject to                      Contract/Warranty Breach-Seller                 Securities Litigation (28)
                                                              Plaintiff (not fraud or negligence)        Environmentat/ToxicTort (30)
          arbitration, check this item
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
                                                              Warranty                                        (arising from provisionally complex
Other PI/PD/WD (Personal Injury/                                                                              case type listed above) (41)
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty
                                                    Collections (e.g., money owed, open              Enforcement of Judgment
Tort                                                                                                     Enforcement of Judgment (20)
     /Asbestos (04)                                      book accounts) (09)
                                                         Collection Case^eller Plaintiff                      Abstract of Judgment (Out of
          Asbestos Property Damage                                                                                 County)
          Asbestos Personal Injury/                      Other Promissory Note/Collections
                                                              Case                                            Confession of Judgment (non­
                Wrongful Death                      Insurance Coverage (nof provisionally                           domestic relations)
     Product Liability (not asbestos or
                                                         complex) (18)                                        Sister State Judgment
          toxic/environmental) (24)
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
                                                         Other Coverage                                           (not unpaid taxes)
          Medical Malpractice-
                                                    Other Contract (37)                                       Petition/Certification of Entry of
                 Physicians & Surgeons                                                                            Judgment on Unpaid Taxes
          Other Professional Health Care                 Contractual Fraud
                                                         Other Contract Dispute                               Other Enforcement of Judgment
                 Malpractice                                                                                       Case
     Other PI/PD/WD (23)                         Real Property
                                                    Eminent Domain/Inverse                           Miscellaneous Civil Complaint
           Premises Liability (e.g., slip                                                                RICO (27)
                 and fall)                               Condemnation (14)
                                                    Wrongful Eviction (33)                               Other Complaint (nof specified
           Intentional Bodily Injury/PD/WD                                                                    above) (42)
                 (e.g., assault, vandalism)         Other Rea! Property (e.g., quiet title) (26)              Declaratory Relief Only
           Intentional Infliction of                     Writ of Possession of Real Property                  Injunctive Relief Only (non-
                 Emotional Distress                      Mortgage Foreclosure                                       harassment)
           Negligent Infliction of                       Quiet Title                                          Mechanics Lien
                 Emotional Distress                      Other Real Property (not eminent                     Other Commercial Complaint
           Other.PI/PD/WD                                domain, landlordAenant, or                                 Case (nory-tort/norhcomplex)
Non-PI/PD/WD (Other) Tort                                fyreclosure)                                         Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                 (non-tort/non-complex)
         Practice (07)                              Commercial (31)                                   Miscellaneous Civil Petition
     CiwI Rights (e.g., discrimination,              Residential (32)                                     Partnership and Corporate
          false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
           harassment) (08)                              drugs, check this item; otherwise,               Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above) (43)
            (13)                                 Judicial Review                                              Civil Harassment
      Fraud (16)                                    Asset Forfeiture (05)                                     Workplace Violence
      Intellectual Prope^ (19)                       Petition Re: Arbitration Award (11)                      Elder/DeperxJent Adult
      Professional Negligence (25)                  writ of Mandate (02)                                            Abuse
          Legal Malpractice                              Writ-Administrative Mandamus                         Election Contest
          Other Professional Malpractice                 Writ-Mandamus on Limited Court                       Petition for Name Change
               (not medical or legal)                        Case Matter                                      Petition for Relief From Late
       Other Non-PI/PDA/t/D Tort (35)                    Writ-Other Limited Court Case                              Claim
Employment                                                   Review                                           Other Civil Petition
     Vy/rongful Termination (36)                     Other Judicial Review (39)
      Other Employment (15)                               Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM.010 [Rev. Juty 1,2007)                                                                                                                 Page 2 of 2
                                                     CIVIL CASE COVER SHEET
                 Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 7 of 18
                                                            19CV358435
                                                          Santa Clara - Civil

                                                                                                       ATTACHMENT eVii6©1^nandez-

CIVIL LAWSUIT NOTICE
                                                                           CASE NUMBER:       19CV358435
Superior Court of California, County of Santa Clara
191 North First St, San Jose, CA 95113

                                     PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the oerson suinq): Within 60'days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT (The person sued): You must do each of the followring to protect your rights:

   1.   You must file a written response to the Complaint, using the proper legal form or format, in the Clerk’s Office of the
        Court, within 30 days of the date you were served with the Summons and Complaint,
   2.   You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
        attorney (to “serve by mail’ means to have an adult other than yourself mail a copy); and
   3.   You must attend the first Case Management Conference.
        Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California. County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).

    ■    State Rules and Judicial Council Forms: www.courtinfo.ca.aov/forms and www.coui1info.ca.aov/rules
    ■    Local Rules and Forms: httD://www.sccsuDeriorcourt.ora/civil/rule1toc.htm

CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out. file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.


                                                            Kulkarni, Sunil R                                    8
    Your Case Management Judge is:                                                         Department:

    The I®' CMC Is scheduled for: (Completed by Clerk of Court)
                                            3-10-20         Time:      2 15 PM            in Department:^            8
                                  Date:
    The next CMC is scheduled for: (Completed by party if the 1 CMC was continued or has passed)
                                  Date:                      Time:                        in Department:_


ALTERNATIVE DISPUTE RESOLUTION (ADRi: If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC. the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.ora/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

 WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV-S012 REV 08/01/16                                 CIVIL LAWSUIT NOTICE                                                     Page 1 of 1
                   Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 8 of 18


                                                                          E-FILED
                                                                          11/12/2019 12:00 AM
             1    Tionna Dolin (SBN 299010)                               Clerk of Court
                  Email: tdolin@slpattomey.com                            Superior Court of CA,
            2     Strategic Legal Practices, APC                          County of Santa Clara
                  1840 Century Park East, Suite 430                       19CV358435
            3     Los Angeles, CA 90067                                   Reviewed By: Patricia Hernan<lez
                  Telephone: (310) 929-4900
            4     Facsimile: (310) 943-3838
             5    Attorneys for Plaintiff KOLJA SCHLUETTER
            6
             7                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
             8                                 COUNTY OF SANTA CLARA
             9
            10    KOLJA SCHLUETTER                           Case Nos.:        19CV358435
    o       U                   Plaintiff,                   Hon.
    <1      12                                               Dept.:
    M 9.              vs.
            13                                               COMPLAINT FOR VIOLATION OF
    G5            TESLA, me. d/b/a TESLA MOTORS, INC.,       STATUTORY OBLIGATIONS
            14    and DOES 1 through 10, inclusive,
    CL, ?
    <       15                Defendants.                    JURY TRIAL DEMANDED
    O c-
            16’
    o
    r-' u
            17
■   21
    H
    CT)
            18
            19
            20

            21
            22

            23

            24

            25
            26
            27

            28


                                             COMPLAINT; JURY TRIAL DEMANDED
                 Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 9 of 18




           1          Plaintiff alleges as follows:

          2                                               PARTIES

           3          1.      As used in this Complaint, the word "Plaintiff” shall refer to Plaintiff KOLJA

          4    SCHLUETTER.
           5          2.      Plaintiff is a resident of San Mateo County, California.

           6          3.      As used in this Complaint, the word "Defendant" shall refer to all Defendants

           7   named in this Complaint.
           8          4.      Defendant TESLA, INC. d/b/a TESLA MOTORS, INC. (“Defendant”) is a

           9   corporation organized and in existence under the laws of the State of California and registered

          10   with the California Department of Corporations to conduct business in California. At all

 cj       11   times relevant herein, Defendant was engaged in the business of designing, manufacturing,

          12   constructing, assembling, marketing, distributing, and selling automobiles and other motor
 '■*3 i
 U “
• S       13   vehicles and motor vehicle components in Santa Clara County.
  b
  c A                         Plaintiff is ignorant of the true names and capacities of the Defendants sued
          14          5.
 Oh $
 -3
 <        15   under the fictitious names DOES 1 to 10. They are sued pursuant to Code of Civil Procedure

          16   section 474. When Plaintiff becomes aware of the true names and capacities of the
      $
 o
          17   Defendants sued as DOES 1 to 10, Plaintiff will amend this Complaint to state their true
 Si       18   names and capacities.
 in
          19                           TOLLING OF THE STATUTES OF LIMITATION

          20          6.      To the extent there are any statutes of limitation applicable to Plaintiffs claims-

          21   including, without limitation, the express warranty, implied warranty, and Magnuson-Moss

          22   claims - the running of the limitation periods have been tolled by, inter alia, the following

          23   doctrines or rules: equitable tolling, the discovery rule, the fraudulent concealment rules,

          24   equitable estoppel, the repair rule, and/or class action tolling (e.g., the American Pipe rule).

          25   ///

          26   ///

          27   ///

          28   ///

                                                           1
                                            COMPLAINT; JURY TRIAL DEMANDED
                Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 10 of 18




           1                                         FIRST CAUSE OF ACTION

           2                                  BY PLAINTIFF AGAINST DEFENDANT

           3                   VIOLATION OF SUBDIVISION (D) OF CIVIL CODE SECTION 1793.2

           4             7.      On or about February 17, 2018, Plaintiff purchased a 2018 Tesla Model X,

           5   vehicle identification number 5YJXCBE21JF087731, (hereafter "Vehicle") which was

           6   manufactured and or distributed by Defendant. The Vehicle was purchased or used primarily

           7   for personal, family, or household purposes. Plaintiff purchased the Vehicle from a person or

           8   entity engaged in the business of manufacturing, distributing, or selling consumer goods at

           9   retail.

          10             8.      In connection with the purchase, Plaintiff received an express written warranty,

 o        11   including a 4 year/50,000 miles bumper to bumper warranty and a 8 year/unlimited miles

          12   powertrain warranty, which covers the engine and transmission. Defendant undertook to
 oi
 ^«       n    preserve or maintain the utility or performance of the Vehicle or to provide compensation if
 si
 Si       14   there is a failure in utility or performance for a specified period of time. The warranty
 -j
 <        15   provided, in relevant part, that in the event a defect developed with the Vehicle during the

 til      16   warranty period, Plaintiff could deliver the Vehicle for repair services to Defendant’s
 -H   >
 c
- g       17   representative and the Vehicle would be repaired.

          18              9.     During the warranty period, the Vehicle contained or developed defects,
 CD

          19   including but not limited to, electrical defects; defects causing a partial powerup; defects

          20   causing the illumination of various alert / warning icons; defects requiring the screen to be

          21   reset; defects causing the auto pilot to be intermittently inoperable; defects causing the cruise

          22   control to be intermittently inoperable; defects causing media control unit (“MCU”) to

          23   malfunction; defects causing malfunction of the door system controls; defects causing a

          24   autopilot control module (“ACM”) malfunction; defects requiring an ACM software update;

          25   defects causing a weak wi-fi signal; defects causing the steering to become loose; defects

          26   causing failure and/or replacement of the airbag assembly; defects causing failure and/or

          27   replacement of the left front steering wheel air bag cover; defects causing, failure and/or

          28   replacement of the central body control module (“BCCEN”); defects causing failure and/or

                                                                  2
                                              COMPLAINT; JURY TRIAL DEMANDED
                 Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 11 of 18




            1   replacement of the MCU touchscreen; defects causing the touchscreen to go blank, black

            2   and/or malfunction; defects causing a yellowing of the MCU touchscreen; and/or any other

            3   defects enumerated in the Vehicle’s repair history. Said defects substantially impair the use,

            4   value, or safety of the Vehicle.
            5          10.      Defendant and its representatives' in this state have been unable to service or

            6   repair the Vehicle to conform to the applicable express warranties after a reasonable number

            7   of opportunities. Despite this fact, Defendant failed to promptly replace the Vehicle or make

            8   restitution to Plaintiff as required by Civil Code section 1793.2, subdivision (d) and Civil

            9   Code section 1793.1, subdivision (a)(2).
           10          11.      Plaintiff has been damaged by Defendant's failure to comply with its

o          11   obligations pursuant to Civil Code section 1793.2, subdivision (d) and Civil Code section

           12   1793.1, subdivision (a)(2), and therefore brings this cause of action pursuant to Civil Code
w 9.
u^         13   section 1794.
H
U
           14            12.    Plaintiff suffered damages in a sum to be proven at trial in an amount not less
CLh 5
-i
<          15   than $25,001.00.
SI
           16           13.     Defendant's failure to comply with its obligations under Civil Code section
^ >
c
      'j
           17   1793.2, subdivision (d) was willful, in that Defendant and its representative were aware that
**=os s=
           18   they were unable to service or repair the Vehicle to conform to the applicable express
CT)

           19   warranties after a reasonable number of repair attempts, yet Defendant failed and refused to

           20   promptly replace the Vehicle or make restitution. Accordingly, Plaintiff is entitled to a civil

           21   penalty of two times Plaintiff’s actual damages pursuant to Civil Code section 1794,
           22   subdivision (c).
           23           14.     Defendant does not maintain a qualified third-party dispute resolution process
           24   which substantially complies with Civil Code section 1793.22. Accordingly, Plaintiff is

           25   entitled to a civil penalty of two times Plaintiffs actual damages pursuant to Civil Code
           26   section 1794, subdivision (e).
           27

           28

                                                                 3
                                              COMPLAINT; JURY TRIAL DEMANDED
                Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 12 of 18




           1          15.     Plaintiff seeks civil penalties pursuant to section 1794, subdivisions (c), and (e)

          2    in the alternative and does not seek to cumulate civil penalties, as provided in Civil Code

           3   section 1794, subdivision (f).

          4                                     SECOND CAUSE OF ACTION

           5                            BY PLAINTIFF AGAINST DEFENDANT

           6           VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2

           7          16.     Plaintiff incorporates by reference the allegations contained in the paragraphs

           8   set forth above.
           9          17.     Although Plaintiff presented the Vehicle to Defendant’s representative in this

          10   state. Defendant and its representative failed to commence the service or repairs within a

    cj    11   reasonable time and failed to service or repair the Vehicle so as to conform to the applicable

          12   warranties within 30 days, in violation of Civil Code section 1793.2, subdivision (b). Plaintiff
    O “
          13   did not extend the time for completion of repairs beyond the 30-day requirement.
    o
    sr- 14             18.    Plaintiff has been damaged by Defendant’s failure to comply with its

          15   obligations pursuant to Civil Code section 1793.2(b), and therefore brings this Cause of
■




          16   Action pursuant to Civil Code section 1794.
    o
          17           19.    Plaintiffhas rightfully rejected and/or justifiably revoked acceptance of the
    si         Vehicle, and has exercised a right to cancel the purchase. By serving this Complaint, Plaintiff
    C/D
          18
          19   does so again. Accordingly, Plaintiff seeks the remedies provided in California Civil Code

          20   section 1794(b)(1), including the entire contract price. In the alternative, Plaintiff seeks the

          21   remedies set forth in California Civil Code section.1794(b)(2), including the diminution in

          22   value of the Vehicle resulting from its defects. Plaintiff believes that, at the present time, the

          23   Vehicle’s value is de minimis.                                                                 .
          24          20.     Defendant’s failure to comply with its obligations under Civil Code section

          25   1793.2(b) was willful, in that Defendant and its representative were aware that they were

          26   obligated to service or repair the Vehicle to conform to the applicable express warranties

          27   within 30 days, yet they failed to do, so. Accordingly, Plaintiff is entitled to a civil penalty of

          28   two times Plaintiffs actual damages pursuant to Civil Code section 1794(c).

                                                                 4
                                            COMPLAINT; JURY TRIAL DEMANDED
                  Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 13 of 18




             1                                    THIRO CAUSE OF ACTION

             2                             BY PLAINTIFF AGAINST DEFENDANT

             3         VIOLATION OF SUBDIVISION (A)(3) OF CIVIL CODE SECTION 1793.2

             4          21.     Plaintiff incorporates by reference the allegations contained in paragraphs set

             5   forth above.
             6          22.     In violation of Civil Code section 1793.2, subdivision (a)(3), Defendant failed

             7   to make available to its authorized service and repair facilities sufficient service literature and

             8   replacement parts to effect repairs during the express warranty period. Plaintiff has been

             9   damaged by Defendant's failure to comply with its obligations pursuant to Civil Code section

            10   1793.2(a)(3), and therefore brings this Cause of Action pursuant to Civil Code section 1794.

u           11          23.     Defendant’s failure to comply with its obligations under Civil Code section
0^. ^
            12   1793.2, subdivision (a)(3) was wilful, in that Defendant knew of its obligation to provide .
Sf          n    literature and replacement parts sufficient to allow its repair facilities to effect repairs during
gi          "
51          L4   the warranty period, yet Defendant failed to take any action to correct its failure to comply
-3
            15   with the law. Accordingly, Plaintiff is entitled to a civil penalty of two times Plaintiffs actual
o
Ui    I
      %     16   damages; pursuant to Civil Code section 1794(c).
o
Ha          17                                   FOURTH CAUSE OF ACTION
2^
H           18                             BY PLAINTIFF AGAINST DEFENDANT
C/D

          . 19                        BREACH OF EXPRESS WRITTEN WARRANTY

            20                             (CIV. CODE, § 1791.2, SUBD. (a); § 1794)

            21           24.    Plaintiff incorporates by reference the allegations contained in paragraphs set

            22   forth above.
            23           25.    In accordance with Defendant's warranty, Plaintiff delivered the Vehicle to

            24   Defendant's representative in this state to perform warranty repairs. Plaintiff did so within a

            25   reasonable time. Each time Plaintiff delivered the Vehicle, Plaintiff notified Defendant and its

            26   representative of the characteristics of the Defects. However, the representative failed to

            27   repair the Vehicle, breaching the terms of the written warranty on each occasion.

            28

                                                                   5
                                               COMPLAINT; JURY TRIAL DEMANDED
                Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 14 of 18




           1          26.      Plaintiff has been damaged by Defendant's failure to comply with its

          2    obligations under the express warranty, and therefore brings this Cause of Action pursuant to

           3   Civil Code section 1794.

          4           27.      Defendant's failure to comply with its obligations under the express warranty

           5   was willful, in that Defendant and its authorized representative were aware that they were

           6   obligated to repair the Defects, but they intentionally refused to do so. Accordingly, Plaintiff

           7   is entitled to a civil penalty of two times of Plaintiffs actual damages pursuant to Civil Code

           8   section 1794(c).
           9                                       FIFTH CAUSE OF ACTION

          10                                BY PLAINTIFFS AGAINST DEFENDANT

o         II                  BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

1.1       12                                  (CIV. CODE, § 1791.1; § 1794; § 1795.5)
5 “
h<I       13          28.      Plaintiff incorporates by reference the allegations contained in the paragraphs
 u
 <    3
 a    d   14   set forth above.
(in   §
-3
          15          29. ‘    Pursuant to Civil Code section 1792, the sale of the Vehicle was accompanied
aI             by Defendant’s implied warranty of merchantability. Pursuant to Civil Code section 1791.1,
ol        >6
o
          17   the duration of the implied warranty is coextensive in duration with the duration of the express
X 2
          18   written warranty provided by Defendant, except that the duration is not to exceed one-year.
C/D

          19          30.      Pursuant to Civil Code section 1791.1 (a), the implied warranty of

          20   merchantability means and includes that the Vehicle will comply with each of the following

          21   requirements: (1) The Vehicle will pass without objection in the trade under the contract

          22   description; (2) The Vehicle is fit for the ordinary purposes for which such goods are used; (3)

          23   The Vehicle is adequately contained, packaged, and labelled; (4) The Vehicle will conform to

          24   the promises or affirmations of fact made on the container or label.

          25          31.      At the time of purchase, or within one-year thereafter, the Vehicle contained or

          26   developed the defects set forth above. The existence of each of these defects constitutes a

          27   breach of the implied warranty because the Vehicle (1) does not pass without objection in the

          28   trade under the contract description, (2) is not fit for the ordinary purposes for which such

                                                           6
                                            COMPLAINT; JURY TRIAL DEMANDED
                 Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 15 of 18




            1   goods are used, (3) is not adequately contained, packaged, and labelled, and (4) does not

            2   conform to the promises or affirmations of fact made on the container or label.

            3          32.     Plaintiff has been damaged by Defendant's failure to comply with its

            4   obligations under the implied warranty, and therefore brings this Cause of Action pursuant to

            5   Civil Code section 1794.

            6                                        SIXTH CAUSE OF ACTION

            7                                 BY PLAINTIFF AGAINST DEFENDANT

            8                      VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT

            9          33.     Plaintiff incorporates by reference the allegations contained in the paragraphs

           10   set forth above.

o          II          34.     Plaintiff is a “consumer” as defined in the Magnuson-Moss Warranty Act
Sis    .   12   (referred to as “Mag-Moss”), 15 U.S.C. § 2301(3).
u a                            Defendant is a “supplier” and “warrantor” as defined in the Mag-Moss Act, 15
           13          35.
g
31
Oh f
           14   U.S.C. § 2301(4), 15 U.S.C. § 2301(5).
           15          36.     The Vehicle is a “consumer product” as defined in the Mag-Moss Act, 15

           16   U.S.C. § 2301(1).
o
H O
           17          37.     In addition to the express warranty, in connection with the sale of the Vehicle

H          18   to Plaintiff, an implied warranty of merchantability was created under California law. The
CD

           19   Vehicle’s implied warranties were not disclaimed using a Buyer’s Guide displayed on the
           20   Vehicle; thus any purported disclaimers were ineffective pursuant to 15 U.S.C. § 2308(c).

           21          38.     Defendant violated the Mag-Moss Act when it breached the express warranty
           22   and implied warranties by failing to repair the defects and nonconformities, or to replace the

           23   Vehicle.
           24          39.     Plaintiff has also met all of Plaintiff s obligations and preconditions to bring

           25   this claim, or alternatively it would have been futile for Plaintiff to do so.
           26          40.     In addition. Plaintiff has met all of Plaintiffs obligations for bringing this

           27   claim as provided in the written warranties, or alternatively. Defendant does not maintain an

           28   informal dispute resolution process for the purpose of resolving claims for breach of the

                                                                  7
                                              COMPLAINT; JURY TRIAL DEMANDED
               Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 16 of 18




          1   implied warranty of merchantability, and does not maintain an informal dispute resolution

         2    process for resolving express warranty claims that complies with the requirements of 15

         3    U.S.C. § 2310(a) and the rules and regulations adopted pursuant thereto by the Federal Trade

         4    Commission.

         5           41.     Asa direct and proximate result of the acts and omissions of the Defendant,

         6    Plaintiff has been damaged in the form of general, special and actual damages in an amount

          7   within the jurisdiction of this Court, according to proof at trial.

          8          42.     Under the Act, Plaintiff is entitled to reimbursement of the entire amount paid

         9    or payable.

         10          43.     Plaintiff is entitled to all incidental, consequential, penalties, and general

cj       11   damages resulting from Defendant’s failure to comply with their obligations under the Mag-

         12   Moss Act.
ui^      13          44.     Plaintiff has been damaged by Defendant’s failure to comply with its

Si       14   obligations under the express warranty, implied warranty, as well as any other violations
-J
         15   alleged here, and therefore brings this claim pursuant to 15 U.S.C. §2310(d) and seeks
              remedies available pursuant to Magnuson-Moss Act under Califomia.law, including
-H   >
o
a        17   California Civil Code Section 1794 and/or California Commercial Code Sections 2711-2715,
H 5
X 2
     I
         18   and/or other remedies that the Court may deem proper.
CD

         19           45.    Plaintiff is entitled under the Mag-Moss Act to recover as part of the judgment

         20   a sum equal to the aggregate amount of costs and expenses, including attorney’s fees,
         21   reasonably incurred in connection with the commencement and prosecution of this action

         22   pursuant to 15 U.S.C. § 2310(d)(2).

         23                                               PRAYER

         24           PLAINTIFF PRAYS for judgment against Defendant as follows;

         25                      a. For Plaintiffs actual damages in an amount according to proof;

         26                       b. For restitution;

         27                       c. For a civil penalty in the amount of two times Plaintiffs actual damages

         28                           pursuant to Civil Code section 1794, subdivision (c) or (e);

                                                                 8
                                            COMPLAINT; JURY TRIAL DEMANDED
                Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 17 of 18




         1                      d. For any consequential and incidental damages;

        2                       e. For costs of the suit and Plaintiffs reasonable attorneys’ fees pursuant

         3                         to Civil Code section 1794, subdivision (d);

        4                       f. For any remedies pursuant to the Magnuson-Moss Act, including but

         5                          not limited to those remedies provided under the Song-Beverly Act, the

         6                          California Uniform Commercial Code and/or any other remedy that the

         7                          Court deems proper;

         8                      g. For prejudgment interest at the legal rate; and

         9                      h. For such other relief as the Court may deem proper.

        10

a       11                                   DEMAND FOR JURY TRIAL

        12 -         Plaintiff hereby demands a jury trial on all causes of action asserted herein.
u “
        13
        14     Dated: November 11, 2019                    STRATEGIC LEGAL PRACTICES, APC
CtH ?
-3
< 5!    15
Si
1-3 I   16                                                       c
C
        17                                         BY:
                                                            Tionna Dolin
21      18                                                  Attorney for Plaintiff KOLJA SCHLUETTER
CD

        19
        20

        21
        22

        23

        24

        25

        26

        27

        28

                                                         9
                                          COMPLAINT; JURY TRIAL DEMANDED
                   Case 5:19-cv-08235-VKD Document 1 Filed 12/18/19 Page 18 of 18


1                                               PROOF OF SERVICE
                                 (FRCP 4(l); Code Civ. Proc., § 1013a(3) Revised 5-1-88)
2
     I am over the age of 18, not a party to this action, and employed in the county where this
3    mailing occurred. My business address is 15901 Hawthorne Blvd., Suite 270, Lawndale,
     CA 90260. On December 18, 2019, I served the following documents described as
4    TESLA, INC.’S REMOVAL TO FEDERAL COURT on interested parties in this
     action by placing original/true copies thereof in sealed envelopes addressed as follows:
5
      Tionna Dolin
6     Strategic Legal Practices, APC
      1840 Century Park East, Suite 430
7     Los Angeles, CA 90067
      (310) 929-4900 Phone
8     (310) 943-3838 Fax
9           BY MAIL: I deposited such envelope in the mail at Lawndale, California. The
     envelope was mailed with proper postage thereon fully prepaid. I am "readily familiar"
10   with the firm's practice of collection and processing correspondence for mailing. Said
     mailing is deposited with the United States Postal Service on that same day in the
11   ordinary course of business and there is delivery service by United States mail at the
     place so addressed. I am aware that on motion of the party served, service is presumed
12   invalid if postal cancellation date or postage meter date is more than one day after date of
     deposit for mailing in affidavit.
13
            BY PERSONAL SERVICE: I delivered such envelope by hand to the
14   individual(s) listed on the above service list.
15         BY ELECTRONIC TRANSMISSION: I caused to be electronically transmitted
     such document referenced above to the individual(s) listed on the above service list.
16
            BY FACSIMILE TRANSMISSION: I transmitted the facsimile to the
17   individual(s) listed on the above service list at the facsimile number listed thereon. The
     telephone number on the facsimile machine I used is (424) 286-2244. The facsimile
18   machine I used complied with Rule 2.306 and no error was reported by the machine.
     Pursuant to Rule 2.306, I caused the machine to print a transmission record of the
19   transmission, a copy of which is attached to this declaration.
20          BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or
     package provided by an overnight delivery carrier and addressed to the person at the
21   above-address. I placed the envelope or package for collection and overnight delivery at
     an office or a regularly utilized drop box of the overnight delivery carrier.
22
           I declare under penalty of perjury under the laws of the State of California that the
23   above is true and correct. Executed on December 18, 2019 at Lawndale, California.

24
25
26                                                                           Steven Correa

27
28

                                                                                       3
     ___________________________________________________________________________________________________________________________________________________________
                                                 TESLA, INC.’S NOTICE OF REMOVAL OF ACTION
